Citation Nr: 0917467	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to August 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which service connection for bilateral hearing 
loss and tinnitus was denied.

In a February 2008 decision, the Board denied service 
connection for left ear hearing loss and remanded the issues 
of service connection for right ear hearing loss and tinnitus 
for further development, including to obtain additional 
treatment records and a VA medical opinion.  The requested 
development has been completed.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the diagnosed right ear hearing loss is etiologically related 
to active service.

2.  A preponderance of the evidence is against a finding that 
the diagnosed tinnitus is etiologically related to active 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309, 3.385 (2008).

2.  The criteria for service connection for tinnitus have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In any event, the 
Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, --- S.Ct.---, 2009 WL 1045952 (U.S.) 
(Apr. 21, 2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
his hearing disabilities, and afforded the veteran the 
opportunity to give testimony before the Board, which he 
elected not to do.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

VA examination conducted in March 2007 shows that the Veteran 
does evidence hearing loss within the meaning of 38 C.F.R. 
§ 3.385 in that his speech audiometry was measured at 92 
percent for the right ear.  Audiological findings in the 
right ear, in pure tone thresholds are as follows:  



March 
2007
HERTZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
20
20
25
25
25
24
92

He has also been found to have tinnitus.  

Service medical records  appear to show an increase in 
hearing loss during service.  At entrance to active service, 
the veteran's right ear hearing was measured as follows:

Feb 
1967
HERTZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
0
-5
-10
0
-10
--
--

At discharge from active service, his right ear hearing was 
measured as follows:

March 
1971
HERTZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
15
10
10
15
5
--
--

The VA examiner in March 2007 opined that the veteran's 
hearing loss and tinnitus were less likely than not related 
to acoustic trauma from the Veteran's active military 
service.  The examiner's rationale was that the Veteran's 
hearing at discharge was within normal limits.  She further 
observed that according to audiological literature on 
occupational medicine noise and hearing conservation, noise 
induced hearing loss will not progress once noise exposure is 
stopped.  

However, the examiner did not state that she had reviewed the 
entire claims file.  Hence, the claim was remanded in 
February 2008 for review of the examination following review 
of the claims folder and for addendum to the examination, and 
to obtain recent VA treatment records.  

A December 2008 VA audiological addendum is of record.  The 
examiner stated he reviewed the entire claims file, to 
include the Veteran's service treatment records, and 
demonstrated his familiarity with VA and non-VA treatment 
records, and the previous, March 2007, VA examination with 
direct references to entries and information therein.

At the outset, the examiner explained that service treatment 
records did not, in fact, appear to show that the Veteran 
sustained hearing loss during active service.  The examiner 
explained, however, that the hearing tests taken at entrance 
to and discharge from active service were of two different 
rating systems, ASA rating scale at entrance in 1967, and 
ISO-64 at discharge, in 1971.  This had the effect of making 
the discharge test appear to document hearing loss.  However, 
the examiner noted that three Rudmose Automatic Audiometry 
Tracing Cards were also in the Veteran's service treatment 
records.  The undated card was from the enlistment physical 
and used the ASA scale (determined by numbers along the side 
of the card, which go to 80 for ASA and to 90 for ISO-64 or 
ANSI-69).  When aligned, the examiner stated, the tracings 
overlay and suggest no change in hearing from enlistment to 
separation.

The examiner stated that it is commonly accepted in Audiology 
that when a person is removed from a noisy environment, the 
hearing should not change.  Some exceptions to this are 1) 
the aging process, 2) further noise exposure, 3) medications, 
and 4) illness.  It is also commonly accepted, the examiner 
explained, that hearing loss and/or tinnitus will take place 
at the time of the noise exposure, or soon afterwards, but 
not years later.

The examiner then stated it was his clinical opinion that the 
Veteran's hearing status in both ears is not caused by or is 
the result of his military duties.  His rationale was that 
the Veteran's hearing was within normal limits at separation 
from active service.  Thereafter, it was not until 33 years 
after discharge that the Veteran presented to VA with 
possible hearing loss.  

As to the tinnitus, the examiner noted that the claims file 
shows the Veteran reported onset of tinnitus 40 years ago, or 
in 1967.  However, service treatment records show no 
complaints or findings of tinnitus during active service.  
Moreover, the Rudmose Tracings showed hearing within normal 
limits at separation.  The examiner thus stated it was his 
clinical opinion that the reported tinnitus is less likely as 
not associated with his military duties.  

The December 2008 VA addendum and opinion is probative 
because it was informed of a review of the claims file, to 
include the service treatment records, VA and non-VA 
treatment records, and the previous, March 2007, VA 
examination report.  The examiner's statements are 
particularly compelling for their explanation of the testing 
methods and clinical results conducted in 1967 and 1971.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

There are no other findings or opinions showing that the 
Veteran's right ear hearing loss or tinnitus are the result 
of his active service.

The Veteran genuinely believes that his right ear hearing 
loss and tinnitus are the result of acoustic trauma he 
incurred during active service or had their onset during 
active service, and his statements as to his exposure to 
noise during service and his symptoms of hearing impairment 
from that time to the present are accepted as true.  However, 
as a layperson, lacking in medical training and expertise, 
the Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of hearing loss and tinnitus, and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the medical evidence that does not show 
complaints of or treatment for hearing impairment until 
2003-32 years following his discharge from active service, 
and the detailed opinion provided by the VA examiner who 
evaluated him and who reviewed the claims folder, to include 
service treatment records, VA and non-VA treatment records, 
and the previous VA examination.  Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).




ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


